Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election without traverse of group I in the reply filed on 7/15/2022 is acknowledged. Upon further consideration, the requirement for species election is hereby withdrawn. Claims 23-33 are withdrawn from further consideration because they drawn to non-elected invention.
Claims 1-22 are presented for examination on the merits. 
Priority
This application is a CIP of 15/420,252 (filed 1/31/2017) ABN has PRO 62/290,097 (filed 2/2/2016).

Withdrawal of Rejections:
In view of amended claim and applicant’s arguments, the rejections under 35 USC § 112(b) are hereby withdrawn.

	The amendment to specification is accepted.

Claim Interpretation
Claims 2-4, 6-7 and 22 direct to necessary results/intended uses of the claimed method steps without providing structural limitations to any active method steps, therefore these claims are rejected together with their independent claim 1 (see art rejections below).

Response to Argument
Applicant’s arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argued that for example claim 6 is not a “necessary result” of the method of claim 1 because the preservation composition must be exposed to a sufficient amount of electromagnetic radiation to achieve this result.
It is the examiner’s position that claim 1 as written broadly recite step of “exposing…” no specific amount of electromagnetic radiation is claimed therefore the BRI (broadest reasonable interpretation) read on any “exposing…”. Therefore, the same “exposing…” step (taught in cited arts) will achieve the same intended/necessary results. Similarly, for claims 3-4 regarding the claimed glass transition temperatures, no specific amount of electromagnetic radiation is claimed, thus claim read on any amount of water (remaining dependent on the amount of electromagnetic radiation provided), any glass transition temperature (that affected by the amount of water remaining in the amorphous solid matrix).

Maintenance of Rejections:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9-11, 14-17, 19 and 22 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahgholi (Nucleic Acids Research, 2001, 29(19): 1-10 as printed).
For Claims 1-4, 6-7, 9-10, 17, 19 and 22, : the reference teaches a method comprising: providing a preservation composition comprising the biological material: 28mer oligonucleotide (page 2, right column, 2nd full paragraph++, for claim 19), a disaccharide component: trehalose (page 2, right column, 1st full paragraph++), a salt component: EDTA (page 2, right column, 2nd full paragraph, line 12++), and water (page 2, right column, 1st full paragraph, line 8++); and exposing the preservation component to electromagnetic radiation: laser beam (page 3, right column, 1st full paragraph, line 5++, claims 9-10).
For Claim 5: the reference teaches the amorphous solid matrix is free of crystals at lowest sugar concentration 1 g/l (page 5, right column, line 1++).
For Claims 11 and 14: the reference teaches the laser beam has a spot diameter equal to a diameter of the composition: sample spot into the focal point of the laser for interrogation (page 5, left column, 2nd paragraph, line 12++) wherein a portion of the laser beam passes through the sample inherently.
For Claims 15-16: the reference teaches the sample resides on a substrate to absorb (page 2, left column, 1st full paragraph, line 15++) or reflect the portion of the laser beam (page 2, left column, 1st full paragraph, line 17++).
For Claim 17: the reference teaches the composition/sample resides on a porous substrate: 3-HPA matrix (page 1, abstract, line 9++, page 3, right column, line 2++).

Response to Argument
Applicant’s arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Shahgholi directs to sample preparation method for MALDI-MS that destroy DNA not to store-preserve biological material.
It is the examiner’s position that claim 1 as written recite two active method steps: “providing…” and “exposing…” both are taught by cited art above. The preamble “storing a biological material” recites intended use of the method without providing structural limitations for the claimed method. No active method step is recited to obtain a stored biological material. 
Applicant argued that Shahgholi does not disclose/suggest an amorphous matrix (free of crystals) containing biological material.
It is the examiner’s position that Shahgholi teaches all the claimed active method steps as described above including an amorphous (without a clearly defined shape/form which broadly include shape of crystalline) matrix containing the biological material to be analyzed by MALDI-MS. Furthermore, no specific method step is claimed for the “amorphous solid matrix” to be “free of crystals”, therefore the broadly recited method step read on any step (taught in cited art) which will achieve the same intended/necessary result of the same step.
Applicant argued that Shahgholi’s matrix is irradiated with laser is not what is claimed.
It is the examiner’s position that claim 1 as written broadly recite step of “exposing…” no specific amount of electromagnetic radiation is claimed therefore the BRI (broadest reasonable interpretation) read on any “exposing…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-22 are again rejected under 35 U.S.C. 103(a) as being unpatentable over Shahgholi in view of Sallam (J of Biophysical Chemistry, 2015, 6:77-86) and Oraevsky (US20150164463)
Shahgholi teaches what is above as described.
Shahgholi does not explicitly teach the electromagnetic radiation has a wavelength of 1-3 µm as recited in claim 8, the spot diameter of laser beam and depth as recited in claims 12-13, the dye and/or nanoparticles as recited in claim 18; storing the biological material as recited in claim 20, monitoring temperature as recited in claim 21. However, Shahgoli teaches the importance of temperature and humidity of matrix condition (page 1, abstract, line 5++, for claims 20-21). 
Sallam teaches method of blood preservation comprising use of laser with wavelength of 632 nm and 2 mm spot diameter (page 79, 2nd full paragraph, line 7++) that is a good means to improve the conservation conditions of human blood (page 77, abstract, lines 1++ and 13++).
Oraeysky teaches use of dye and nanoparticle (page 6, [0098]++, for claim 18) for tissue imaging under near-infrared irradiation at wavelength of 1064 nm (page 2, [0053], line 26++, page 6, [0102], line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the radiation condition and use dye/nanoparticle with laser radiation at 1-3 µm.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the references teach methods of biological sample preparation, Sallam teaches a good means to improve the conservation conditions of human blood (page 77, abstract, lines 1++ and 13++) by using near-infrared and proper spot diameter and Oraeysky teaches use of dye and nanoparticle (page 6, [0098]++, for claim 18) for tissue imaging under near-infrared irradiation at wavelength of 1064 nm (page 2, [0053], line 26++, page 6, [0102], line 4++). In addition, it is obvious for a person of ordinary skill in the art to optimize the sample preparation conditions for anticipated success better storage.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including optimize the radiation condition and use dye/nanoparticle with laser radiation at 1-3 µm, etc., which is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Shahgholi directed to sample preparation for MALDI-MS, Sallam directs to enhancement of human blood storage and Oravesky directs to composition for tissue-equivalent opto-accoustic phantoms, they are unrelated art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Sallam is cited for the teaching of a good means to improve the conservation conditions of human blood (page 77, abstract, lines 1++ and 13++) by using near-infrared and proper spot diameter and Oraeysky for the teaching of the use of dye and nanoparticle (page 6, [0098]++, for claim 18) for tissue imaging under near-infrared irradiation at wavelength of 1064 nm (page 2, [0053], line 26++, page 6, [0102], line 4++), therefore, it is obvious for one skilled in the art to optimize the radiation condition and use dye/nanoparticle with laser radiation at 1-3 µm based on the teaching of Shahgoli the importance of temperature and humidity of matrix condition (page 1, abstract, line 5++, for claims 20-21) to achieve the goal of sample preparation with expected success for better storage. 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653